DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The concurrently filed preliminary amendment has been entered.
Claim 6 is cancelled, and claims 1-5 and 7-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second support element is arranged in the second opening area” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-3, 7-8 and 11-18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the fluid path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the recitation “the flow path” is indefinite, since it unclear which of the first or second flow path is being referred.
Claim 7 recites the limitation "the grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the heat exchanger plate " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blomgren (11,156,405).
Blomgren discloses a plate-type heat exchanger (column 10, lines 24-30) comprising 
a stack 2 of heat exchanger plates 2a forming a first flow path and a second flow path, wherein each heat exchanger plate 2a (Figures 1 and 5) comprises 
an opening 76 in an opening area (Figure 5, annotated, below), the opening area being connected to one of the two flow paths and sealed against the other of the two flow paths by means of a gasket arrangement 5a, wherein a support element is arranged in the sealed opening area. 

    PNG
    media_image1.png
    465
    814
    media_image1.png
    Greyscale

Regarding claim 2, as best understood Figure 5 (annotated, page 4) discloses the gasket arrangement 5a comprises a first gasket between the other flow path and the opening area and a second gasket between the support element and the opening 76.  
Regarding claim 3, Figure 5 (annotated, page 4) discloses the first gasket and the second gasket are connected.  
Regarding claim 5, as best understood, Figure 5 (annotated, above) discloses the support element is capable of supporting the gasket arrangement 5a against forces produced by a pressure in both flow paths.  
Regarding claim 7, as best understood, Figure 1 discloses the heat exchanger plate 2a has grooves 27 (triangular) arranged at an acute angle to a longer side of the heat exchanger plate 2a and at an acute angle to a shorter side of the heat exchanger plate 2a.  
Regarding claim 8, as best understood, Figure 1 discloses sections are connected by means of a first connector at the border of the opening area on the side of the other flow path.  
Regarding claim 10, the recitation “3D printed element” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
Regarding claim 17, as applied to claim 5 above, the claim limitations are met.   
Regarding claim 18, as applied to claim 5 above, the claim limitations are met.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren (11,156,405) in view of Dahlgren et al. (4,976,313).
	Blomgren discloses all the claimed limitations except the support element has a thickness corresponding to a distance between two adjacent heat exchanger plates 2a.
Dahlgren et al. discloses a plate-type heat exchanger (Figure 1) comprising 
a stack of heat exchanger plates 5, 6 forming a first flow path and a second flow path, wherein each heat exchanger plate 6 comprises 
an opening 9 in an opening area (upper left), the opening area being connected to one of the two flow paths and sealed against the other of the two flow paths by means of a gasket arrangement 13, 15,
wherein the gasket arrangement 13, 15 has a thickness corresponding to a distance between two adjacent heat exchanger plates 5, 6 for the purpose of providing uniform pressure support between the plates to minimize damage.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Blomgren the gasket arrangement has a thickness corresponding to a distance between two adjacent heat exchanger plates for the purpose of providing uniform pressure support between the plates to minimize damage as recognized by Dahlgren et al..  As applied to Blomgren, the support element is part of the gasket arrangement 5a and would have a thickness corresponding to a distance between two adjacent heat exchanger plates for the purpose of providing uniform pressure support between the plates.
Regarding claim 9, Dahlgren et al. (column 5, lines 25-30) discloses the gasket arrangement 13, 15 is made of plastic.  As applied to Blomgren, the support element is part of the gasket arrangement 5a and would also be made of plastic.
Regarding claim 15, as applied to claim 4 above, the claim limitations are met.  
Regarding claim 16, as applied to claim 4 above, the claim limitations are met.
Regarding claim 19, as applied to claim 5 above, the claim limitations are met.
Regarding claim 20, as applied to claim 9 above, the claim limitations are met.   

Claim(s) 11-14 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren (11,156,405) in view of Rajagopal (5,435,383).
	The device of Blomgren further discloses the opening 76 is a first opening in a first opening area and the heat exchanger plate 2a comprises a second opening 48 in a second opening area, 
wherein the first opening area is connected to one of the two flow paths, and the second opening area is sealed against one of the flow paths and the first opening area is sealed against the other of the two flow paths, and the second opening 48 is connected to the other of the two flow paths, 
but does not disclose a second support element is arranged in the second opening area.  
Rajagopal discloses a plate-type heat exchanger (Figures 1-2) comprising 
a stack of heat exchanger plates 16, 18 forming a first flow path and a second flow path, wherein each heat exchanger plate 18 comprises 
a first opening in a first opening area 39 (Figure 6) and the heat exchanger plate 18 comprises a second opening in a second opening area 37, 
wherein the first opening area 39 is connected to one of the two flow paths, and the second opening area 37 is sealed against one of the flow paths by means of a gasket arrangement 17 and the first opening area 39 is sealed against the other of the two flow paths, and the second opening is connected to the other of the two flow paths, and
a second support element 32 (Figures 4 and 7) is arranged in the second opening area 37 for the purpose of providing support and flow distribution.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Blomgren a second support element arranged in the second opening area for the purpose of providing support and flow distribution as recognized by Rajagopal.
Regarding claim 12, as best understood, Figures 4 and 7 of Rajagopal discloses the second support element 32 is permeable for fluids.  
Regarding claim 13, Figures 4 and 7 of Rajagopal discloses the second support element 32 comprises at least one channel.  
Regarding claim 14, Figures 4 and 7 of Rajagopal discloses the second support element 32 comprises at least one channel, which is read as being “porous.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763